DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office action in response to Applicant’s submission filed on 6/30/2022.  Currently claims 1-5, 7-12, 14, 15 are pending and claims 1, 8, and 15 are independent.  Claims 1, 2, 3, 4, 5, 8, 9, 10, 11, 12, and 15 have been amended from the original claim set dated 3/31/2021.   Claims 6 and 13 have been cancelled and no claims have been added.  

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The 35 USC § 112(b) rejection of claim 12 is withdrawn in light of the amendments.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  The claims include the language “a machine learning” and the inclusion of the “a” appears to be typo.  Appropriate correction is required.

	
	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-5, 7-12, 14, 15, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-5, 7) are directed to a statutory category, namely a system/machine.  Claim 8 and its dependent claims (claims 9-12, 14) are directed to a statutory category, namely a method.  Claim 15 is directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 8, and 15, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to organize rides for passengers and coordinate that with fuel usage and refueling.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that dispatcher might perform for a taxi company.  The abstract elements of claims 1, 8, and 15, recite in part “Receive ride request…Identify fuel stations…Access data…Obtain local data…Predict distance…Select vehicle…Select eligible vehicle…Allocate vehicle…”.  Dependent claims 2 and 9, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Fuel is one of…”.   Dependent claims 3 and 10, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Fuel station is mobile…”.  Dependent claims 4 and 11, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “Determine location…Communicate location…”.  Dependent claims 5 and 12, which are substantially similar claims to one another, add to the abstract idea the following limitations which recites in part “Determine route…Determine route…”.  Dependent claims 7 and 14, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Request includes pick up time…”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 8, and 15.
Step 2A (Prong 2):  Independent claims 1, 8, and 15, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Server…Database…Mobile devices…Machine learning.…Non transitory medium with instructions…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  These claims also include the additional element which recites in part “Vehicle…Fuel stations…” however this again fails to integrate the abstract idea into a practical application because it is merely attempting to generally link the abstract idea into a general field of use of routing vehicles (See MPEP 2106.05 (h)).    
  Additionally, dependent claims 2-5, 7, 9-12, 14 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 8, and 15, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Server…Database…Mobile devices.…Non transitory medium with instructions…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (organize rides for passengers and coordinate that with fuel usage and refueling) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in page 11 – “The driver device may or may not be hand held. Examples of the driver device include, but are not limited to, a mobile device, a smartphone, a laptop computer, a Chromebook, and a tablet computer.”  These claims also include the additional element which recites in part “Vehicle…Fuel stations…” however this again is not significantly more than the abstract idea because it is an attempt to generally link the abstract idea to a particular field of use of routing vehicles (See MPEP 2106.05 (h)).
Additionally, dependent claims 2-5, 7, 9-12, 14 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-5, 7-12, 14, 15are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Magazinik et al. (USPGPUB 2021/0209524) in view of McKenzie et al. (USPGPUB 2021/0255633) further in view of Munoz et al. (USPGPUB 2021/0110323)
Regarding claims 1, 8, and 15, Magazinik discloses a system for allocating vehicles to ride requests (Magazinik ¶2 - system for selecting drivers for transportation requests with specified time durations), wherein the system comprises a server arrangement and a database arrangement, the server arrangement being coupled in communication with a plurality of rider devices, a plurality of driver devices, a plurality of vehicles (Magazinik Fig. 1), the database arrangement storing information pertaining to a plurality of riders associated with respective rider devices, a plurality of drivers associated with respective driver devices, the plurality of vehicles and the plurality of fuel stations, wherein the server arrangement is configured to: access, from the database arrangement driver information of respective drivers of the plurality of currently-available vehicles, wherein driver information of a given driver comprises shift timings of the given driver (Magazinik ¶49 - Driver application logic 220 may allow the driver to specify other information that may be used by backend system 116 to select drivers for transportation requests specifying time durations. For example, the driver may specify a shift start time, a shift end time, a lunch or other break, a preferred work area, or one or more appointments of the driver (which may be entered through driver application logic 220 or through a calendar application accessible by driver application logic 220) which may optionally include specifications of locations associated with the appointments); select, from amongst the plurality of currently-available vehicles, one or more eligible vehicles that satisfy eligibility criteria, the eligibility criteria being satisfied by a vehicle when the ride is expected to be completed before a current shift of a driver of the vehicle ends (Magazinik ¶72 - Backend server 302 may select one or more drivers for the transportation request in any suitable manner and based upon any suitable data (such as any of the data described above used to select a driver for a standard request). In various embodiments, backend server 302 may take into account the start time, end time, time duration, pickup location, intermediate destination locations, final destination location, or other information associated with the request. In particular embodiments, backend server 302 may also take into account any suitable combination of information associated with drivers, such as current or future projected availability status (as well as exception criteria in some instances), current location, projected location (i.e., a location at which a driver is expected to be at a future time based on historical data or explicit indications from the driver), shift start time, shift end time, scheduled appointments or breaks, preferred work locations, preference levels for transportation requests specifying time durations); and - allocate a vehicle from amongst the one or more eligible vehicles that is nearest to the pickup location (Magazinik ¶67 - As another example, if multiple drivers accept the request within a given timeframe, the request may be assigned to the most suitable driver (e.g., the driver that is closest to the pick-up location or a driver that has a car that meets preferred characteristics of the transportation request)).
Magazinik lacks a plurality of fuel stations and the server arrangement is configured to: receive, from a given rider device, a ride request comprising information indicative of a pickup location and a drop location of a given ride; identify one or more of the plurality of fuel stations within a predefined distance from the drop location; access vehicle information of a plurality of currently-available vehicles, wherein vehicle information of a given vehicle comprises at least one of: a current status of fuel, a current location, a state of health, a vehicle specification of the given vehicle; access fuel-station information of the one or more of the plurality of fuel stations, wherein fuel- station information of a given fuel station comprises at least one of: a status of fuel availability, a current queue, a location, a fuel-station specification of the given fuel station; obtain a local information, wherein the local information comprises at least one of: current weather, current temperature, en-route weather, en-route temperature, drop-location weather, drop-location temperature, current traffic, en-route traffic; predict a distance to empty for each of the plurality of currently-available vehicles based on the vehicle information and a sum of a distance from a current location of the vehicle to the pickup location, a distance from the pickup location to the drop location and a distance from the drop location to a nearest available fuel station is less than the distance to empty for the vehicle.
McKenzie, from the same field of endeavor, teaches a plurality of fuel stations (McKenzie ¶68 - FIG. 3A depicts three possible choices for recharging stations, which may include Station A 302, Station B 304, and Station C 306)) and the server arrangement is configured to: receive, from a given rider device, a ride request comprising information indicative of a pickup location and a drop location of a given ride (Mckenzie ¶17 - In one aspect, the AV may receive information as to a passenger pick-up location and intended destination); identify one or more of the plurality of fuel stations within a predefined distance from the drop location (Mckenzie FIG. 3B - Mckenzie ¶69 - In one example embodiment, the fuel optimization system 107 may receive data indicative of the one or more locations including the Station A 302, the Station B 304, and the Station C 306, including their location, and/or their hours of operation); access vehicle information of a plurality of currently-available vehicles, wherein vehicle information of a given vehicle comprises at least one of: a current status of fuel, a current location, a state of health, a vehicle specification of the given vehicle (Mckenzie ¶14 - In the embodiments as described, the system may determine various geographical parameters in which the AV operates, such as a current location of the AV, an area of operation within which the AV is intended to operate, a distance the AV can travel within the assigned geographical region based on the current available fuel/charge level); access fuel-station information of the one or more of the plurality of fuel stations, wherein fuel- station information of a given fuel station comprises at least one of: a status of fuel availability, a current queue, a location, a fuel-station specification of the given fuel station(Mckenzie ¶69 - In one example embodiment, the fuel optimization system 107 may receive data indicative of the one or more locations including the Station A 302, the Station B 304, and the Station C 306, including their location, and/or their hours of operation - Mckenzie ¶3 - The algorithm described in the '249 application considers the appropriateness of the type of fueling station, fuel prices, fueling time, detour time, and detour distance before adding a recharging stop to a particular route); obtain a local information, wherein the local information comprises at least one of: current weather, current temperature, en-route weather, en-route temperature, drop-location weather, drop-location temperature, current traffic, en-route traffic (Mckenzie ¶17 - The system may also receive traffic data, weather data, hazard data, and/or other information for a geographical zone, and determine the threshold value indicative of a critical vehicle fuel level based on the traffic data, the weather data, and/or the hazard data); predict a distance to empty for each of the plurality of currently-available vehicles based on the vehicle information and a sum of a distance from a current location of the vehicle to the pickup location, a distance from the pickup location to the drop location and a distance from the drop location to a nearest available fuel station is less than the distance to empty for the vehicle (Mckenzie ¶17 - The system then predicts the amount of fuel that would be required for the AV to reach the passenger pick-up location, as well as the fuel required to travel from the pick-up location to the destination, and determines whether the AV's current fuel level is sufficient to complete the journey. The system may also predict the amount of fuel that will be remaining once the journey is complete, and may save that value to a persistent memory location. The system then determines whether this predicted amount of remaining fuel is above some threshold value).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ridesharing methodology/system of Magazinik by including the route optimization techniques of McKenzie because McKenzie discloses “The systems and methods disclosed herein are configured to optimize the cost of recharging an autonomous vehicle providing on-demand transportation services. (McKenzie ¶10)”.   Additionally, Magazinik further details that “For example, a single driver may be selected based on a determination that the driver may service the entirety of the request without refueling or charging. As another example, a single driver may be selected based on a determination that the driver may service the entirety of the request because (even though the current or maximum fuel or power level of the vehicle may not be enough to service the entire request) the driver will be able to refuel or recharge during one of the scheduled stops in the transportation request without interrupting the request of the passenger (Magazinik ¶72)” so it would be obvious to consider including the additional route optimization techniques that McKenzie discloses because it would optimize the refueling/recharging processes of Magazinik.
Magazinik further lacks employing machine learning.
Munoz, from the same field of endeavor, teaches employing machine learning (Munoz ¶24 - A machine learning (ML) based scheduling subsystem (MLSS) is used as an intelligent scheduling engine in the proposed fleet management system. The MLSS is configured to use one or more machine learning techniques to make optimized decisions and commands for the fleet vehicles and EDVs to carry out these overhead operations in such a way that minimizes the traffic congestions and improves the overall fuel/charge economy of the system)
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ridesharing methodology/system of Magazinik by including the charging optimization techniques of Munoz because Munoz discloses “Embodiments described herein generally relate to vehicle management systems, and in particular, to optimizing resources of fleet vehicles, including charging, fueling (Munoz ¶1)”.   Additionally, Magazinik further details that “For example, a single driver may be selected based on a determination that the driver may service the entirety of the request without refueling or charging. As another example, a single driver may be selected based on a determination that the driver may service the entirety of the request because (even though the current or maximum fuel or power level of the vehicle may not be enough to service the entire request) the driver will be able to refuel or recharge during one of the scheduled stops in the transportation request without interrupting the request of the passenger (Magazinik ¶72)” so it would be obvious to consider including the additional charging optimization techniques that Munoz discloses because it would optimize the refueling/recharging processes of Magazinik.
Regarding claims 2 and 9, Magazinik in view of McKenzie further in view of Munoz discloses a system for allocating vehicles to ride requests (Magazinik ¶2 - system for selecting drivers for transportation requests with specified time durations).
McKenzie further teaches a given fuel station provides as a fuel at least one of: petrol, diesel, ethanol, compressed natural gas, electric energy, hydrogen, fuel cell, automotive Liquefied Petroleum Gas (LPG) (McKenzie ¶10 - As used herein “recharge” means to replenish the reserves of energy that the autonomous vehicle needs to move. Such energy can take the form of physical fuel or could take the form of an electric differential in a battery for electric vehicles. For the purposes of this disclosure a “recharging station” can include any location with infrastructure to recharge a vehicle, which may be an autonomous vehicle, a manually driven vehicle, or some combination of a user-operated and autonomously operated vehicle. With respect to a liquid fueled vehicle, a recharging station could be, for example, a gas station. For an electric vehicle, a recharging station could be or include a parking garage or other utility configured with electrical outlets or other charging infrastructure for recharging and/or replacing (e.g., swapping) vehicle battery cells, and/or a combination of fuel and power recharging, among other possibilities).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ridesharing methodology/system of Magazinik by including the route optimization techniques of McKenzie because McKenzie discloses “The systems and methods disclosed herein are configured to optimize the cost of recharging an autonomous vehicle providing on-demand transportation services. (McKenzie ¶10)”.   Additionally, Magazinik further details that “For example, a single driver may be selected based on a determination that the driver may service the entirety of the request without refueling or charging. As another example, a single driver may be selected based on a determination that the driver may service the entirety of the request because (even though the current or maximum fuel or power level of the vehicle may not be enough to service the entire request) the driver will be able to refuel or recharge during one of the scheduled stops in the transportation request without interrupting the request of the passenger (Magazinik ¶72)” so it would be obvious to consider including the additional route optimization techniques that McKenzie discloses because it would optimize the refueling/recharging processes of Magazinik.
Regarding claims 7 and 14, Magazinik in view of McKenzie further in view of Munoz discloses the rider request further comprises a time of pickup of the given ride, wherein the eligibility criteria is satisfied by the vehicle when the vehicle is expected to reach the pickup location from its current location by the time of pickup of the given ride (Magazinik ¶71 - As described above, the transportation request may include other information, such as a start time and a pickup location. In various embodiments, the backend server 302 may modify the request if the specified conditions cannot be met and return the modified request to the passenger for approval. Backend server 302 may select one or more drivers for the transportation request in any suitable manner and based upon any suitable data (such as any of the data described above used to select a driver for a standard request). In various embodiments, backend server 302 may take into account the start time, end time, time duration, pickup location, intermediate destination locations, final destination location, or other information associated with the request).

Regarding claims 3 and 10, Magazinik in view of McKenzie further in view of Munoz discloses a system for allocating vehicles to ride requests (Magazinik ¶2 - system for selecting drivers for transportation requests with specified time durations).
Munoz further teaches a given fuel station is mobile (Munoz ¶14 - FIG. 9 illustrates an example of a cluster that groups several vehicles that will be serviced by a mobile charging station, according to an example embodiment).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ridesharing methodology/system of Magazinik by including the charging optimization techniques of Munoz because Munoz discloses “Embodiments described herein generally relate to vehicle management systems, and in particular, to optimizing resources of fleet vehicles, including charging, fueling (Munoz ¶1)”.   Additionally, Magazinik further details that “For example, a single driver may be selected based on a determination that the driver may service the entirety of the request without refueling or charging. As another example, a single driver may be selected based on a determination that the driver may service the entirety of the request because (even though the current or maximum fuel or power level of the vehicle may not be enough to service the entire request) the driver will be able to refuel or recharge during one of the scheduled stops in the transportation request without interrupting the request of the passenger (Magazinik ¶72)” so it would be obvious to consider including the additional charging optimization techniques that Munoz discloses because it would optimize the refueling/recharging processes of Magazinik.
Regarding claims 4 and 11, Magazinik in view of McKenzie further in view of Munoz discloses a system for allocating vehicles to ride requests (Magazinik ¶2 - system for selecting drivers for transportation requests with specified time durations).
Munoz further teaches determine a location at which the given fuel station and the vehicle are to meet for re-fueling of the vehicle, based on a current location of the given fuel station and the current location of the vehicle; and - communicate the determined location to the given fuel station and the driver of the vehicle (Munoz Fig. 9 - Munoz ¶46 - Points of Interests (POIs) and route planning information 314. In the context under consideration, the POIs are the relevant resources available for the fleet's usage such as parking lots and other parking spots, EV charging, and/or gas stations, etc. - Munoz ¶130 FIG. 9 illustrates diagram 900 of an example of a cluster that groups several vehicles that will be serviced by a mobile charging station, according to an example embodiment. Referring to FIG. 9, the illustrated mapped area indicates autonomous vehicles 902, expected positions 904 of AVs when the charge is below a threshold {i.e. location}, and deployment of mobile charging stations 906).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ridesharing methodology/system of Magazinik by including the charging optimization techniques of Munoz because Munoz discloses “Embodiments described herein generally relate to vehicle management systems, and in particular, to optimizing resources of fleet vehicles, including charging, fueling (Munoz ¶1)”.   Additionally, Magazinik further details that “For example, a single driver may be selected based on a determination that the driver may service the entirety of the request without refueling or charging. As another example, a single driver may be selected based on a determination that the driver may service the entirety of the request because (even though the current or maximum fuel or power level of the vehicle may not be enough to service the entire request) the driver will be able to refuel or recharge during one of the scheduled stops in the transportation request without interrupting the request of the passenger (Magazinik ¶72)” so it would be obvious to consider including the additional charging optimization techniques that Munoz discloses because it would optimize the refueling/recharging processes of Magazinik.
Regarding claims 5 and 12, Magazinik in view of McKenzie further in view of Munoz discloses a system for allocating vehicles to ride requests (Magazinik ¶2 - system for selecting drivers for transportation requests with specified time durations).
Munoz further teaches determine a route from the current location of vehicle to the location at which the given fuel station and the vehicle are to meet for re-fueling of the vehicle, and communicate the route to the driver of the vehicle; - determine a route from the current location of the given fuel station to the location at which the given fuel station and the vehicle are to meet for re-fueling of the vehicle, and communicate the route to the given fuel station (Munoz ¶46 - Points of Interests (POIs) and route planning information 314. In the context under consideration, the POIs are the relevant resources available for the fleet's usage such as parking lots and other parking spots, EV charging, and/or gas stations, etc. In some aspects, the route planning information is used by the MLSS 112 to determine the best routes and timings for the fleet vehicles to complete the overhead operations).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ridesharing methodology/system of Magazinik by including the charging optimization techniques of Munoz because Munoz discloses “Embodiments described herein generally relate to vehicle management systems, and in particular, to optimizing resources of fleet vehicles, including charging, fueling (Munoz ¶1)”.   Additionally, Magazinik further details that “For example, a single driver may be selected based on a determination that the driver may service the entirety of the request without refueling or charging. As another example, a single driver may be selected based on a determination that the driver may service the entirety of the request because (even though the current or maximum fuel or power level of the vehicle may not be enough to service the entire request) the driver will be able to refuel or recharge during one of the scheduled stops in the transportation request without interrupting the request of the passenger (Magazinik ¶72)” so it would be obvious to consider including the additional charging optimization techniques that Munoz discloses because it would optimize the refueling/recharging processes of Magazinik.


Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
As addressed above, the 35 USC § 112(b) rejection of claim 12 is withdrawn in light of the amendments.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
Applicant first argues that the claimed invention is patent eligible because the claimed invention does not fall into one of the 101 analysis enumerated buckets.  Examiner finds this unpersuasive because under BRI, Examiner interprets the claimed invention as a method of organizing rides between riders and drivers.  This organizing is a sales and business relationship with falls into the bucket of “Organizing human activity.”
The Applicant also makes numerous arguments as to how the claimed invention is further integrated into a practical application by addressing the allocation of vehicles aspect of the claimed invention.  While this allocation aspect might be an improvement to the business process of facilitating rides between riders and drivers, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance.  Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  As addressed above, the identified additional elements are “Server…Database…Mobile devices.…Non transitory medium with instructions…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  These claims also include the additional element which recites in part “Vehicle…Fuel stations…” however this again fails to integrate the abstract idea into a practical application because it is merely attempting to generally link the abstract idea into a general field of use of routing vehicles (See MPEP 2106.05 (h)).
Regarding the 35 USC § 103 rejections on the original Office Action, Applicant amended the independent claims to further limit the claims with respect to data considered and machine learning.  In light of this amendment, Examiner agrees that the original reference did not teach this, however the amendment necessitated further search and consideration.  As a result of this further search and consideration, previously cited prior art was found to teach these limitations (Munoz and McKenzie as discussed above) and is now cited.  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624